UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7569



LAWRENCE MICHAEL HARRISON, SR.,

                                              Plaintiff - Appellant,

          versus


GEORGE C. FORD; MICHAEL SPILLAN; JANE DOE; BOB
ALLISON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-347-5-BO)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Lawrence Michael Harrison, Sr., Appellant Pro Se. Walter Edgar
Brock, Jr., YOUNG, MOORE & HENDERSON, P.A., Raleigh, North Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence Michael Harrison, Sr., appeals the district court’s

order dismissing his civil action for lack of jurisdiction.     We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court, but modify to reflect a dismissal without

prejudice. See Harrison v. Ford, No. CA-99-347-5-BO (E.D.N.C. Nov.

1, 1999).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                 2